DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 October 2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-7, 9, 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0323013 to Herdier et al in view of U.S. Patent Application Publication 2004/0261543 to Van Leeuwen et al.
In regards to claim 1, Herdier teaches a rolling bearing (Figures 1-3) comprising a first ring (elements 3, 6, 11 together) having a radially outermost first ring surface, a first inner bore, the first inner bore defining a first raceway, and opposing lateral faces extending therebetween, a second ring (2) having an outer second ring surface and a second inner bore, the outer second ring surface defining a second raceway, and a row of rolling elements (4) arranged between the first raceway and the second raceway, a sleeve (11) secured to the first ring, the sleeve having an outer sleeve surface, the sleeve axially overlapping the radially outermost first ring surface such that the sleeve overlaps the radially outermost first ring surface in both the axial direction and the circumferential direction, and an optical fiber sensor (9) positioned inside a radial inner surface of the sleeve and also positioned on the first ring, the radial inner surface of the sleeve defining a circumferential groove (7) which partially encloses the optical fiber sensor, the sleeve further defining an optical fiber sensor passage (13) extending between the circumferential groove and the outer sleeve surface.
But Herdier fails to expressly teach the sleeve being made from a softer material  than that of the first ring.  However, Herdier does teach the sleeve to be a clamping ring, capable of being slipped over the first ring.  Herdier further teaches the ring to be formed from an elastic material.  Since the sleeve is to be slipped over the first ring and formed from an elastic material, the sleeve must necessarily be formed from a softer, more resilient material to allow for some bending without breaking the sleeve.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the sleeve to be formed from a softer material.
Furthermore, although Herdier does not expressly teach the sleeve axially overlapping the entirety of the radially outermost first ring surface so that the sleeve entirely covers the radially outermost first ring surface, Herdier does teach the sleeve to be alternately be a circumferential ring (211, [0036]).  Since Herdier teaches the circumferential ring as an alternative embodiment, so that the sleeve axially overlapping the entirety of the outer first ring surface.  Van Leeuwen et al also teaches a bearing device (Figure 1) having an inner and outer ring.  In addition, Van Leeuwen et al teaches an alternative sleeve (3) including a sensor (5), the sensor placed in a groove within the sleeve, similar to Herdier.  Furthermore, the sleeve of Van Leeuwen et al overlaps in the entirety of the radially outermost first ring so that the sleeve entirely covers the radially outermost first ring surface.  Since Herdier and Van Leeuwen are both from the same field of endeavor, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have applied the sleeve of Van Leeuwen to the bearing device of Herdier in order to overlaps in the entirety of the radially outermost first ring so that the sleeve entirely covers the radially outermost first ring surface
In regards to claim 2, Herdier and Van Leeuwen both teach the sleeve (11) and the first ring are mounted radially in contact one against the other. (Herdier Figure 3 and Van Leeuwen Figure 1)
In regards to claims 4 and 5, Herdier and Van Leeuwen both teach the circumferential groove is formed on the radial inner surface of the sleeve.  
In regards to claim 5, Herdier teaches the circumferential groove is formed in the outer first ring surface.
In regards to claim 6, Herdier teaches the circumferential groove is formed in the radial inner surface of the sleeve, the optical fiber sensor being located in the circumferential groove with a potting resin thereover such that the optical fiber sensor is not mounted radially in contact with the first ring.
In regards to claim 7, Herdier and Van Leeuwen both teach the circumferential groove is axially disposed on the sleeve so as to be axially aligned with points of contact of the row of rolling elements, the first raceway, and the second raceway.
In regard to claim 10, Herdier teaches the optical fiber sensor passage extends from an axial end of the sleeve.
In regards to claim 14, Herdier and Van Leeuwen both teach the circumferential groove is axially disposed in the first ring so as to be axially aligned with points of contact of the row of rolling elements, the first raceway, and the second raceway.
In regards to claim 13, Herdier teaches a rolling bearing (Figures 1-3) comprising a first ring (elements 3, 6, 11 together) having an outer first ring surface and a first inner bore, the outer first ring surface defining a first raceway, a second ring (2) having an outer second ring surface and a second inner bore, the second inner bore defining a second raceway, and a row of rolling elements (4) arranged between the first raceway and the second raceway, a sleeve (11) secured to the second ring, the sleeve having a radial inner sleeve surface, the sleeve axially overlapping the second inner bore and an optical fiber sensor (9) positioned between the sleeve and the second ring, a radial outer surface of the sleeve defining a circumferential groove (7) which partially encloses the optical fiber sensor, the sleeve further defining an optical fiber sensor passage (13) extending between the circumferential groove and the radial inner sleeve surface.
But Herdier fails to expressly teach the sleeve being made from a softer material  than that of the first ring.  However, Herdier does teach the sleeve to be a clamping ring, capable of being slipped over the first ring.  Herdier further teaches the ring to be formed from an elastic material.  Since the sleeve is to be slipped over the first ring and formed from an elastic material, the sleeve must necessarily be formed from a softer, more resilient material to allow for some bending without breaking the sleeve.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the sleeve to be formed from a softer material.
Furthermore, although Herdier does not expressly teach the sleeve axially overlapping the entirety of the second inner bore such that the sleeve overlaps the second inner bore in both the axial direction and the circumferential direction so that the sleeve entirely covers the second inner bore, Herdier does teach the sleeve to be alternately be a circumferential ring (211, [0036]).  Since Herdier teaches the circumferential ring as an alternative embodiment, so that the sleeve axially overlapping the entirety of the first and second rings.  Van Leeuwen et al also teaches a bearing device (Figure 1) having an inner and outer ring.  In addition, Van Leeuwen et al teaches an alternative sleeve (3) including a sensor (5), the sensor placed in a groove within the sleeve, similar to Herdier.  Furthermore, the sleeve of Van Leeuwen et al axially overlaps the entirety of the second inner bore such that the sleeve overlaps the second inner bore in both the axial direction and the circumferential direction so that the sleeve entirely covers the second inner bore.  Since Herdier and Van Leeuwen are both from the same field of endeavor, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have applied the sleeve of Van Leeuwen to the bearing device of Herdier in order to axially overlaps the entirety of the second inner bore such that the sleeve overlaps the second inner bore in both the axial direction and the circumferential direction so that the sleeve entirely covers the second inner bore.
Allowable Subject Matter
Claims 3, 17, and 18 are allowed.  Previously objected claim 3 has been rewritten in independent form as currently amended claim 1 to include all of the limitations of the base claim and any intervening claims and is now in conditions for allowance.  Claims 17 and 18 are dependent on amended claim 3 and are therefore also allowable.
Claims 9, 19, and 20 are allowed.  Previously objected claim 9 has been rewritten in independent form as currently amended claim 9 to include all of the limitations of the base claim and any intervening claims and is now in conditions for allowance.  Claims 19 and 20 are dependent on amended claim 9 and are therefore also allowable.
Claims 8, 11, 12, 15, and 16 are allowed for the reasons set forth in the previous Office action mailed 18 July 2022.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874